DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/21 is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0195779 A1) in view of Deepak et al. (US 2010/0178919 A1).
Consider claim 1, Wu teaches a method comprising (abstract): 
identifying, with a user equipment, that a first wireless network operated by an enterprise is accessible to the user equipment; identifying, with the user equipment, that a second wireless network different from the first wireless network and also operated by 
selecting, with the user equipment, the first wireless network to connect to instead of the second wireless network based on an enterprise employee characteristic associated with the user equipment (paragraph 66, the UE is instructed to connect to the WLAN access network based on the UE user level).
Wu does not teach evaluating the first network based on a separate enterprise characteristic; and selecting either the first or second wireless network based on the evaluation of the separate enterprise characteristic.
Deepak further teaches evaluating the first network based on a separate enterprise characteristic; and selecting either the first or second wireless network based on the evaluation of the separate enterprise characteristic (paragraph 12, a wireless technology can be selected based on cost).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings above for the purposes of reducing communication cost.

Consider claim 2, Wu also teaches wherein the enterprise employee characteristic comprises an employee priority level within the enterprise and wherein the selecting comprises selecting the first wireless network to connect to because the employee priority level associated with the user equipment exceeds a high priority threshold (paragraph 66, the selection of access network is based on the UE user level higher than bronze level).

Consider claim 7, Wu teaches a system (abstract) comprising: 
a first access point for a first wireless network operated by an enterprise; a second access point for a second wireless network also operated by the enterprise, the second wireless network utilizing a different communication technology than the first wireless network (paragraph 53, both the 3GPP and WLAN access networks are identified); and 
a policy server to: identify that a user equipment is within a coverage area of both the first wireless network and the second wireless network operated by the enterprise (paragraph 52-53, the access networks service the location the UE is located are identified); and 
send an enterprise-based network selection policy to the user equipment, wherein the enterprise-based network selection policy controls access to the first and second wireless networks by the user equipment based on an enterprise employee characteristic associated with the user equipment (paragraph 66, the UE is instructed to connect to the WLAN access network based on the UE user level).
Wu does not teach a second enterprise characteristic that is capable of triggering a change in connection after application of the selection policy.
Deepak further teaches a second enterprise characteristic that is capable of triggering a change in connection after application of the selection policy (paragraph 12, a wireless technology can be selected based on cost).


Consider claim 9, Wu also teaches wherein the enterprise employee characteristic comprises an employee priority level associated with the user equipment; and wherein the enterprise-based network selection policy specifies connecting to the first wireless network when the employee priority level does not exceed a high priority threshold and connecting to the second wireless network when the employee priority level exceeds the high priority threshold (paragraph 66, UE connects to one of the two access networks based on the user level).

Consider claim 10, Wu also teaches wherein the enterprise employee characteristic comprises an enterprise department associated with the user equipment; and wherein the enterprise-based network selection policy specifies connecting to the first wireless network when the enterprise department is a first enterprise department and connecting to the second wireless network when the enterprise department is a second enterprise department (paragraph 66, it is a design choice to replace the gold level and bronze level with first department and second department to diversify the levels).

Consider claim 11, Wu also teaches wherein the first enterprise department is a client-facing department and the second enterprise department is a non-client- facing .


Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0195779 A1) in view of Deepak et al. (US 2010/0178919 A1) and further in view of Rune et al. (US 2010/0323698 A1).
Consider claim 4, Wu and Deepak do not teach wherein selecting the first wireless network to connect to based on the enterprise employee characteristic associated with the user equipment comprises: receiving, with the user equipment, an enterprise-based network selection policy from a policy server of the enterprise, the enterprise-based network selection policy specifying a connection criterion based on the enterprise employee characteristic; and determining, with the user equipment, to connect to the first wireless network according to the enterprise-based network selection policy received from the policy server.
Rune further teaches wherein selecting the first wireless network to connect to based on the enterprise employee characteristic associated with the user equipment comprises: receiving, with the user equipment, an enterprise-based network selection policy from a policy server of the enterprise, the enterprise-based network selection policy specifying a connection criterion based on the enterprise employee characteristic; and determining, with the user equipment, to connect to the first wireless network according to the enterprise-based network selection policy received from the policy 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings above for the purposes of improving load balancing.

Consider claim 5, Wu also teaches wherein the enterprise employee characteristic comprises an employee priority level and wherein the enterprise-based network selection policy specifies connecting to the first wireless network when the employee priority level associated with the user equipment does not exceed a high priority threshold (paragraph 66, the UE can be instructed to connect to 3GPP if the user level is bronze which does not exceed a gold level).

Consider claim 12, Rune further teaches wherein the enterprise-based network selection policy controls access to the first and second wireless networks by the user equipment further based on a backhaul condition of the first wireless network, the second wireless network, or both (paragraph 29, moving between cells based on load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings above for the purposes of improving load balancing.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0195779 A1) in view of Deepak et al. (US 2010/0178919 A1) and further in view of Bergstrom et al. (US 2017/0078936 A1).
Consider claim 8, Wu and Deepak do not teach wherein the policy server is further to: identify a change in a network condition of the first wireless network, the second wireless network, or both; and send an updated enterprise-based network selection policy to the user equipment that accounts for the change in the network condition.
Bergstrom further teaches wherein the policy server is further to: identify a change in a network condition of the first wireless network, the second wireless network, or both; and send an updated enterprise-based network selection policy to the user equipment that accounts for the change in the network condition (paragraph 44, move between 3GPP and WLAN based on measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings above for the purposes of using the best network for communication.

Allowable Subject Matter
Claims 3, 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        11/5/21